706 N.W.2d 203 (2005)
Schultz
v.
Henry Ford Health Systems.
No. 128993.
Supreme Court of Michigan.
December 8, 2005.
Application for Leave to Appeal.
SC: 128993, COA: 252643.
On order of the Court, the application for leave to appeal the May 19, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the judgment of the Wayne Circuit Court. See Kenny v. Kaatz Funeral Home, 472 Mich. 929, 697 N.W.2d 526 (2005).
CAVANAGH and KELLY, JJ., would deny leave to appeal.